[fnhc93018ex104001.jpg]
Reinstatement Premium Protection Reinsurance Contract Effective: July 1, 2018
FedNat Insurance Company Sunrise, Florida and Monarch National Insurance Company
Sunrise, Florida _______________________ *****Portions of this document omitted
pursuant to an application for an order for confidential treatment pursuant to
Rule 24b-2 under the Exchange Act. Confidential portions of this document have
been filed separately with the Securities and Exchange Commission. 18\F7V1055



--------------------------------------------------------------------------------



 
[fnhc93018ex104002.jpg]
Table of Contents Article Page 1 Coverage 1 2 Commencement and Termination 1 3
Concurrency of Conditions 2 4 Premium 3 5 Sanctions 3 6 Loss Notices and
Settlements 4 7 Late Payments 4 8 Offset 5 9 Severability of Interests and
Obligations 5 10 Access to Records 6 11 Errors and Omissions (BRMA 14F) 6 12
Currency (BRMA 12A) 6 13 Taxes (BRMA 50B) 7 14 Federal Excise Tax (BRMA 17D) 7
15 Foreign Account Tax Compliance Act 7 16 Reserves 7 17 Insolvency 9 18
Arbitration 9 19 Service of Suit (BRMA 49C) 10 20 Severability (BRMA 72E) 11 21
Governing Law (BRMA 71B) 11 22 Confidentiality 11 23 Non-Waiver 12 24 Agency
Agreement (BRMA 73A) 12 25 Notices and Contract Execution 12 26 Intermediary 13
Schedule A Schedule B 18\F7V1055



--------------------------------------------------------------------------------



 
[fnhc93018ex104003.jpg]
Reinstatement Premium Protection Reinsurance Contract Effective: July 1, 2018
entered into by and between FedNat Insurance Company Sunrise, Florida and
Monarch National Insurance Company Sunrise, Florida (hereinafter referred to as
the "Company") and The Subscribing Reinsurer(s) Executing the Interests and
Liabilities Agreement(s) Attached Hereto (hereinafter referred to as the
"Reinsurer") Article 1 - Coverage By this Contract the Reinsurer agrees to
indemnify the Company for 100% of any reinstatement premium which the Company
pays or becomes liable to pay as a result of loss occurrences covered under the
provisions of the Company's Excess Catastrophe Reinsurance Contract, effective
July 1, 2018 (hereinafter referred to as the "Original Contract"), subject to
the terms and conditions hereinafter set forth herein and in Schedules A and B
attached to and forming part of this Contract. Article 2 - Commencement and
Termination A. This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, July 1, 2018, with respect to reinstatement premium payable by
the Company under the Original Contract as a result of losses arising out of
loss occurrences commencing at or after that time and date, and shall remain in
force until 12:01 a.m., Eastern Standard Time, July 1, 2019. B. Notwithstanding
the provisions of paragraph A above, the Company may terminate a Subscribing
Reinsurer's percentage share in this Contract at any time by giving written
notice to the Subscribing Reinsurer in the event any of the following
circumstances occur: 1. The Subscribing Reinsurer's policyholders' surplus (or
its equivalent under the Subscribing Reinsurer's accounting system) at the
inception of this Contract has been reduced by 20.0% or more of the amount of
surplus (or the applicable equivalent) 12 months prior to that date; or 2. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
18\F7V1055 Page 1



--------------------------------------------------------------------------------



 
[fnhc93018ex104004.jpg]
Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or 3. The Subscribing Reinsurer's
A.M. Best's rating has been assigned or downgraded below A- and/or Standard &
Poor's rating has been assigned or downgraded below BBB+; or 4. The Subscribing
Reinsurer has become, or has announced its intention to become, merged with,
acquired by or controlled by any other entity or individual(s) not controlling
the Subscribing Reinsurer's operations previously; or 5. A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or 6. The Subscribing Reinsurer has become insolvent or
has been placed into liquidation, receivership, supervision, administration,
winding-up or under a scheme of arrangement, or similar proceedings (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, supervisor, administrator, conservator or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control of its operations; or 7. The Subscribing Reinsurer has reinsured its
entire liability under this Contract without the Company's prior written
consent; or 8. The Subscribing Reinsurer has ceased assuming new or renewal
property or casualty treaty reinsurance business; or 9. The Subscribing
Reinsurer has hired an unaffiliated runoff claims manager that is compensated on
a contingent basis or is otherwise provided with financial incentives based on
the quantum of claims paid; or 10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth in the Reserves Article. C. If
this Contract is terminated or expires while a loss occurrence covered hereunder
is in progress, the Reinsurer's liability hereunder shall, subject to the other
terms and conditions of this Contract, be determined as if the entire loss
occurrence had occurred prior to the termination or expiration of this Contract,
provided that no part of such loss occurrence is claimed against any renewal or
replacement of this Contract. Article 3 - Concurrency of Conditions A. It is
agreed that this Contract will follow the terms, conditions, exclusions,
definitions, warranties and settlements of the Company under the Original
Contract, which are not inconsistent with the provisions of this Contract.
18\F7V1055 Page 2



--------------------------------------------------------------------------------



 
[fnhc93018ex104005.jpg]
B. The Company shall advise the Reinsurer of any material changes in the
Original Contract which may affect the liability of the Reinsurer under this
Contract. Article 4 - Premium A. As premium for the reinsurance coverage
provided hereunder for each excess layer for the term of this Contract, the
Company shall pay the Reinsurer the product of the following (or a pro rata
portion thereof in the event the term of this Contract is less than 12 months
and for purposes of calculating subparagraph 3 below, the term of the Original
Contract is a full 12 months): 1. The amount, shown as "Reinstatement Factor"
for that excess layer in Schedule B attached hereto; times 2. The Final Adjusted
Rate on Line for the corresponding excess layer of the Original Contract; times
3. An amount equal to 100% reinsurance placement percentage under each excess
layer of the Original Contract of the final adjusted premium paid by the Company
for the corresponding excess layer of the Original Contract. "Final Adjusted
Rate on Line" as used herein shall mean an amount equal to a 100% reinsurance
placement percentage under each excess layer of the Original Contract of the
final adjusted premium paid by the Company for the corresponding excess layer of
the Original Contract divided by the amount, shown as the "Reinsurer's Per
Occurrence Limit" for that excess layer under the Original Contract in Schedule
A attached hereto. B. The Company shall pay the Reinsurer a deposit premium for
each excess layer of the amount, shown as "Annual Deposit Premium" for that
excess layer in Schedule B attached hereto, in four equal installments of the
amount, shown as "Deposit Premium Installment" for that excess layer in Schedule
B attached hereto, on July 1 and October 1 of 2018, and January 1 and April 1 of
2019. However, in the event this Contract is terminated, there shall be no
deposit premium installments due after the effective date of termination. C. As
soon as possible after the termination or expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer for the term of this Contract, computed in
accordance with paragraph A above, and any additional premium due the Reinsurer
or return premium due the Company for each such excess layer shall be remitted
promptly. Article 5 - Sanctions Neither the Company nor any Subscribing
Reinsurer shall be liable for premium or loss under this Contract if it would
result in a violation of any mandatory sanction, prohibition or restriction
under United Nations resolutions or the trade or economic sanctions, laws or
regulations of the European Union, United Kingdom or United States of America
that are applicable to either party. 18\F7V1055 Page 3



--------------------------------------------------------------------------------



 
[fnhc93018ex104006.jpg]
Article 6 - Loss Notices and Settlements A. Whenever reinstatement premium
settlements made by the Company under the Original Contract appear likely to
result in a claim hereunder, the Company shall notify the Reinsurer. The Company
will advise the Reinsurer of all subsequent developments relating to such claims
that, in the opinion of the Company, may materially affect the position of the
Reinsurer. B. All reinstatement premium settlements made by the Company under
the Original Contract, provided they are within the terms of the Original
Contract and within the terms of this Contract, shall be binding upon the
Reinsurer, and the Reinsurer agrees to pay all amounts for which it may be
liable within 10 days of receipt of reasonable evidence of the amount paid (or
scheduled to be paid) by the Company. Article 7 - Late Payments A. The
provisions of this Article shall not be implemented unless specifically invoked,
in writing, by one of the parties to this Contract. B. In the event any premium,
loss or other payment due either party is not received by the intermediary named
in the Intermediary Article (hereinafter referred to as the "Intermediary") by
the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest charge on the amount past due calculated for each
such payment on the last business day of each month as follows: 1. The number of
full days which have expired since the due date or the last monthly calculation,
whichever the lesser; times 2. 1/365ths of the six-month United States Treasury
Bill rate as quoted in The Wall Street Journal on the first business day of the
month for which the calculation is made; times 3. The amount past due, including
accrued interest. It is agreed that interest shall accumulate until payment of
the original amount due plus interest charges have been received by the
Intermediary. C. The establishment of the due date shall, for purposes of this
Article, be determined as follows: 1. As respects the payment of routine
deposits and premiums due the Reinsurer, the due date shall be as provided for
in the applicable section of this Contract. In the event a due date is not
specifically stated for a given payment, it shall be deemed due 30 days after
the date of transmittal by the Intermediary of the initial billing for each such
payment. 2. Any claim or loss payment due the Company hereunder shall be deemed
due 10 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the 18\F7V1055 Page 4



--------------------------------------------------------------------------------



 
[fnhc93018ex104007.jpg]
payment or amount overdue in accordance with paragraph B above, from the date
the proof of loss or demand for payment was transmitted to the Reinsurer. 3. As
respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract. In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked. For purposes of interest calculations only, amounts
due hereunder shall be deemed paid upon receipt by the Intermediary. D. Nothing
herein shall be construed as limiting or prohibiting a Subscribing Reinsurer
from contesting the validity of any claim, or from participating in the defense
of any claim or suit, or prohibiting either party from contesting the validity
of any payment or from initiating any arbitration or other proceeding in
accordance with the provisions of this Contract. If the debtor party prevails in
an arbitration or other proceeding, then any interest charges due hereunder on
the amount in dispute shall be null and void. If the debtor party loses in such
proceeding, then the interest charge on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article. E. Interest charges arising out of
the application of this Article that are $1,000 or less from any party shall be
waived unless there is a pattern of late payments consisting of three or more
items over the course of any 12-month period. Article 8 - Offset The Company and
the Reinsurer may offset any balance or amount due from one party to the other
under this Contract or any other contract heretofore or hereafter entered into
between the Company and the Reinsurer, whether acting as assuming reinsurer or
ceding company. The provisions of this Article shall not be affected by the
insolvency of either party. Article 9 - Severability of Interests and
Obligations The rights, duties and obligations set forth below shall apply as if
this Contract were a separate contract between the Subscribing Reinsurers and
each named reinsured company: A. Balances payable by any Subscribing Reinsurer
to or from any reinsured party under the Contract shall not serve to offset any
balances recoverable to, or from, any other reinsured party to the Contract and
balances payable shall be separated by named reinsured company and paid directly
to the appropriate named reinsured company’s bank account. 18\F7V1055 Page 5



--------------------------------------------------------------------------------



 
[fnhc93018ex104008.jpg]
B. Balances recoverable by any Subscribing Reinsurer to or from any reinsured
party under the Contract shall not serve to offset any balances payable to, or
from, any other reinsured party to the Contract. C. Reports and remittances made
to the Reinsurer in accordance with the applicable articles of the Contract are
to be in sufficient detail to identify both the Reinsurer's loss obligations due
to each named reinsured company and each named reinsured company's premium
remittance under the report. D. In the event of the insolvency of any of the
parties to the Contract, offset shall be only allowed in accordance with the
laws of the insolvent party's state of domicile. E. Nothing in this Article
shall be construed to provide a separate retention, Reinsurer's limit of
liability any one loss occurrence or Reinsurer's annual limit of liability for
each named reinsured company. Article 10 - Access to Records The Reinsurer or
its designated representatives shall have access at any reasonable time to all
records of the Company which pertain in any way to this reinsurance, provided
the Reinsurer gives the Company at least 15 days prior notice of request for
such access. However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company. "Undisputed" as used herein
shall mean any amount that the Subscribing Reinsurer has not contested in
writing to the Company specifying the reason(s) why the payments are disputed.
Article 11 - Errors and Omissions (BRMA 14F) Inadvertent delays, errors or
omissions made in connection with this Contract or any transaction hereunder
shall not relieve either party from any liability which would have attached had
such delay, error or omission not occurred, provided always that such error or
omission is rectified as soon as possible after discovery. Article 12 - Currency
(BRMA 12A) A. Whenever the word "Dollars" or the "$" sign appears in this
Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars. B. Amounts
paid or received by the Company in any other currency shall be converted to
United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company. 18\F7V1055 Page 6



--------------------------------------------------------------------------------



 
[fnhc93018ex104009.jpg]
Article 13 - Taxes (BRMA 50B) In consideration of the terms under which this
Contract is issued, the Company will not claim a deduction in respect of the
premium hereon when making tax returns, other than income or profits tax
returns, to any state or territory of the United States of America or the
District of Columbia. Article 14 - Federal Excise Tax (BRMA 17D) A. The
Reinsurer has agreed to allow for the purpose of paying the Federal Excise Tax
the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax. B. In the event of any return of premium becoming due
hereunder the Reinsurer will deduct the applicable percentage from the return
premium payable hereon and the Company or its agent should take steps to recover
the tax from the United States Government. Article 15 - Foreign Account Tax
Compliance Act A. To the extent the Reinsurer is subject to the deduction and
withholding of premium payable hereon as set forth in the Foreign Account Tax
Compliance Act (Sections 1471-1474 of the Internal Revenue Code), the Reinsurer
shall allow such deduction and withholding from the premium payable under this
Contract. B. In the event of any return of premium becoming due hereunder, the
return premium shall be determined and paid in full without regard to any
amounts deducted or withheld under paragraph A of this Article. In the event the
Company or its agent recovers such premium deductions and withholdings on the
return premium from the United States Government, the Company or its agent shall
reimburse the Reinsurer for such amounts. Article 16 - Reserves A. The Reinsurer
agrees to fund its share of amounts, including but not limited to, the Company's
ceded unearned premium and outstanding loss reserves (being the sum of all
reinstatement premiums paid by the Company under the Original Contract but not
yet recovered from the Reinsurer, plus the Company's reserves for reinstatement
premium due under the Original Contract, if any) (hereinafter referred to as
"Reinsurer's Obligations") by: 1. Clean, irrevocable and unconditional letters
of credit issued and confirmed, if confirmation is required by the insurance
regulatory authorities involved, by a bank or banks meeting the NAIC Securities
Valuation Office credit standards for issuers of letters of credit and
acceptable to said insurance regulatory authorities; and/or 2. Escrow accounts
for the benefit of the Company; and/or 3. Cash advances; 18\F7V1055 Page 7



--------------------------------------------------------------------------------



 
[fnhc93018ex104010.jpg]
if the Reinsurer: 1. Is unauthorized in any state of the United States of
America or the District of Columbia having jurisdiction over the Company and if,
without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved; or 2. Has an A.M. Best Company's rating equal to or below B++ at the
inception of this Contract. The Reinsurer, at its sole option, may fund in other
than cash if its method and form of funding are acceptable to the insurance
regulatory authorities involved. B. With regard to funding in whole or in part
by letters of credit, it is agreed that each letter of credit will be in a form
acceptable to insurance regulatory authorities involved, will be issued for a
term of at least one year and will include an "evergreen clause," which
automatically extends the term for at least one additional year at each
expiration date unless written notice of non-renewal is given to the Company not
less than 30 days prior to said expiration date. The Company and the Reinsurer
further agree, notwithstanding anything to the contrary in this Contract, that
said letters of credit may be drawn upon by the Company or its successors in
interest at any time, without diminution because of the insolvency of the
Company or the Reinsurer, but only for one or more of the following purposes: 1.
To reimburse itself for the Reinsurer's share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer; 2. To reimburse itself for the Reinsurer's share of reinstatement
premiums paid by the Company under the terms of the Original Contract, unless
paid in cash by the Reinsurer; 3. To reimburse itself for the Reinsurer's share
of any other amounts claimed to be due hereunder, unless paid in cash by the
Reinsurer; 4. To fund a cash account in an amount equal to the Reinsurer's share
of amounts, including, but not limited to, the Reinsurer's Obligations as set
forth above, funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date; 5. To refund to the Reinsurer
any sum in excess of the actual amount required to fund the Reinsurer's share of
amounts, including but not limited to, the Reinsurer's Obligations as set forth
above, if so requested by the Reinsurer. In the event the amount drawn by the
Company on any letter of credit is in excess of the actual amount required for
B(1), B(2) or B(4), or in the case of B(3), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. 18\F7V1055 Page 8



--------------------------------------------------------------------------------



 
[fnhc93018ex104011.jpg]
Article 17 - Insolvency A. In the event of the insolvency of the Company, this
reinsurance shall be payable directly to the Company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the Company without diminution because of the insolvency of the Company or
because the liquidator, receiver, conservator or statutory successor of the
Company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the Company
shall give written notice to the Reinsurer of the pendency of a claim against
the Company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer. B. Where two or more Subscribing Reinsurers are involved in the
same claim and a majority in interest elect to interpose defense to such claim,
the expense shall be apportioned in accordance with the terms of this Contract
as though such expense had been incurred by the Company. C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of the New York Insurance Law or except (1) where
this Contract specifically provides another payee of such reinsurance in the
event of the insolvency of the Company or (2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such policy obligations of
the Company as direct obligations of the Reinsurer to the payees under such
policies and in substitution for the obligations of the Company to such payees.
Article 18 - Arbitration A. As a condition precedent to any right of action
hereunder, in the event of any dispute or difference of opinion hereafter
arising with respect to this Contract, it is hereby mutually agreed that such
dispute or difference of opinion shall be submitted to arbitration. One Arbiter
shall be chosen by the Company, the other by the Reinsurer, and an Umpire shall
be chosen by the two Arbiters before they enter upon arbitration, all of whom
shall be active or retired disinterested executive officers of insurance or
reinsurance companies or Lloyd's London Underwriters. In the event that either
party should fail to choose an Arbiter within 30 days following a written
request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon arbitration. If
the two Arbiters fail to agree upon the selection of an Umpire within 30 days
following their appointment, each Arbiter shall nominate three candidates within
10 days thereafter, two of whom the other shall decline, and the decision shall
be made by drawing lots. 18\F7V1055 Page 9



--------------------------------------------------------------------------------



 
[fnhc93018ex104012.jpg]
B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction. C. If more than one Subscribing Reinsurer is involved in the same
dispute, all such Subscribing Reinsurers shall, at the option of the Company,
constitute and act as one party for purposes of this Article and communications
shall be made by the Company to each of the Subscribing Reinsurers constituting
one party, provided, however, that nothing herein shall impair the rights of
such Subscribing Reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint. D. Each
party shall bear the expense of its own Arbiter, and shall jointly and equally
bear with the other the expense of the Umpire and of the arbitration. In the
event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties. E. Any arbitration proceedings shall take place at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the state in which the Company has its principal
office. Article 19 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is
not domiciled in the United States of America, and/or is not authorized in any
State, Territory or District of the United States where authorization is
required by insurance regulatory authorities) A. It is agreed that in the event
the Reinsurer fails to pay any amount claimed to be due hereunder, the
Reinsurer, at the request of the Company, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer's rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. B. Further, pursuant to any
statute of any state, territory or district of the United States which makes
provision therefor, the Reinsurer hereby designates the party named in its
Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as
its true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company or any
beneficiary hereunder arising out of this Contract. 18\F7V1055 Page 10



--------------------------------------------------------------------------------



 
[fnhc93018ex104013.jpg]
Article 20 - Severability (BRMA 72E) If any provision of this Contract shall be
rendered illegal or unenforceable by the laws, regulations or public policy of
any state, such provision shall be considered void in such state, but this shall
not affect the validity or enforceability of any other provision of this
Contract or the enforceability of such provision in any other jurisdiction.
Article 21 - Governing Law (BRMA 71B) This Contract shall be governed by and
construed in accordance with the laws of the State of Florida. Article 22 -
Confidentiality A. The Reinsurer hereby acknowledges that the documents,
information and data provided to it by the Company, whether directly or through
an authorized agent, in connection with the placement and execution of this
Contract, including all information obtained through any audits and any claims
information between the Company and the Reinsurer, and any submission or other
materials relating to any renewal (hereinafter referred to as "Confidential
Information") are proprietary and confidential to the Company. B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
Confidential Information to any third parties, including but not limited to the
Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential Information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and will only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer advises such parties of the
confidential nature of the Confidential Information and their obligation to
maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article or by a separate written confidentiality agreement,
containing terms no less stringent than those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
Reinsurer shall be responsible for any breach of this provision by such
third-party representative of the Reinsurer. D. Notwithstanding the above, in
the event that the Reinsurer is required by court order, other legal process or
any regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure, to the extent legally
permissible, and to 18\F7V1055 Page 11



--------------------------------------------------------------------------------



 
[fnhc93018ex104014.jpg]
use its best efforts to assist the Company in maintaining the confidentiality
provided for in this Article. E. Any disclosure of Non-Public Personally
Identifiable Information shall comply with all state and federal statutes and
regulations governing the disclosure of Non-Public Personally Identifiable
Information. "Non-Public Personally Identifiable Information" shall be defined
as this term or a similar term is defined in any applicable state, provincial,
territory, or federal law. Disclosing or using this information for any purpose
not authorized by applicable law is expressly forbidden without the prior
consent of the Company. F. The parties agree that any information subject to
privilege, including the attorney-client privilege or attorney work product
doctrine (collectively "Privilege") shall not be disclosed to the Reinsurer
until, in the Company's opinion, such Privilege is deemed to be waived or
otherwise compromised by virtue of its disclosure pursuant to this Contract.
Furthermore, the Reinsurer shall not assert that any Privilege otherwise
applicable to the Confidential Information has been waived or otherwise
compromised by virtue of its disclosure pursuant to this Contract. G. The
provisions of this Article shall extend to the officers, directors and employees
of the Reinsurer and its affiliates, and shall be binding upon their successors
and assigns. Article 23 - Non-Waiver The failure of the Company or Reinsurer to
insist on compliance with this Contract or to exercise any right, remedy or
option hereunder shall not: (1) constitute a waiver of any rights contained in
this Contract, (2) prevent the Company or Reinsurer from thereafter demanding
full and complete compliance, (3) prevent the Company or Reinsurer from
exercising such remedy in the future, nor (4) affect the validity of this
Contract or any part thereof. Article 24 - Agency Agreement (BRMA 73A) If more
than one reinsured company is named as a party to this Contract, the first named
company shall be deemed the agent of the other reinsured companies for purposes
of sending or receiving notices required by the terms and conditions of this
Contract, and for purposes of remitting or receiving any monies due any party.
Article 25 - Notices and Contract Execution A. Whenever a notice, statement,
report or any other written communication is required by this Contract, unless
otherwise specified, such notice, statement, report or other written
communication may be transmitted by certified or registered mail, nationally or
internationally recognized express delivery service, personal delivery,
electronic mail, or facsimile. With the exception of notices of termination,
first class mail is also acceptable. 18\F7V1055 Page 12



--------------------------------------------------------------------------------



 
[fnhc93018ex104015.jpg]
B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto: 1. Paper documents with an original ink
signature; 2. Facsimile or electronic copies of paper documents showing an
original ink signature; and/or 3. Electronic records with an electronic
signature made via an electronic agent. For the purposes of this Contract, the
terms "electronic record," "electronic signature" and "electronic agent" shall
have the meanings set forth in the Electronic Signatures in Global and National
Commerce Act of 2000 or any amendments thereto. C. This Contract may be executed
in one or more counterparts, each of which, when duly executed, shall be deemed
an original. Article 26 - Intermediary Aon Benfield Inc., or one of its
affiliated corporations duly licensed as a reinsurance intermediary, is hereby
recognized as the Intermediary negotiating this Contract for all business
hereunder. All communications (including but not limited to notices, statements,
premiums, return premiums, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating to this Contract will be transmitted to
the Company or the Reinsurer through the Intermediary. Payments by the Company
to the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed payment to the Company only to the
extent that such payments are actually received by the Company. In Witness
Whereof, the Company by its duly authorized representatives has executed this
Contract as of the dates specified below: This 9th day of August in the year
2018. FedNat Insurance Company /s/ Michael H. Braun This 9th day of August in
the year 2018. Monarch National Insurance Company /s/ Michael H. Braun
18\F7V1055 Page 13



--------------------------------------------------------------------------------



 
[fnhc93018ex104016.jpg]
Schedule A Reinstatement Premium Protection Reinsurance Contract Effective: July
1, 2018 FedNat Insurance Company Sunrise, Florida and Monarch National Insurance
Company Sunrise, Florida Original Original Original Original Contract Contract
Contract Contract First Second Third Fourth Excess Excess Excess Excess
Reinsurer's Per Occurrence Limit $85,000,000 $180,000,000 $60,000,000
$117,500,000 Reinsurer's Term Limit $170,000,000 $360,000,000 $120,000,000
$235,000,000 Minimum Premium ***** ***** ***** ***** AAL ***** ***** ***** *****
Annual Deposit Premium ***** ***** ***** ***** Deposit Premium Installments
***** ***** ***** ***** 18\F7V1055 Schedule A



--------------------------------------------------------------------------------



 
[fnhc93018ex104017.jpg]
Schedule B Reinstatement Premium Protection Reinsurance Contract Effective: July
1, 2018 FedNat Insurance Company Sunrise, Florida and Monarch National Insurance
Company Sunrise, Florida First Second Third Fourth RPP Layer RPP Layer RPP Layer
RPP Layer Reinstatement Factor ***** ***** ***** ***** Annual Deposit Premium
***** ***** ***** ***** Deposit Premium Installments ***** ***** ***** *****
18\F7V1055 Schedule B



--------------------------------------------------------------------------------



 
[fnhc93018ex104018.jpg]
The Interests and Liabilities Agreements, constituting 33 pages in total, have
been omitted in accordance with Rule 24b-2 under the Exchange Act. These pages
have been filed separately with the Securities and Exchange Commission.
18\F7V1055



--------------------------------------------------------------------------------



 